--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), dated
July 2, 2015 (the “Effective Date”), is entered into by and between PURE CYCLE
CORPORATION, a Colorado corporation (“Pure Cycle”), and PCY HOLDINGS, LLC, a
Colorado limited liability corporation (“PCY,” and together with Pure Cycle,
jointly and severally, “Seller”), and ARKANSAS RIVER FARMS, LLC, a Colorado
limited liability company (“Buyer”).


RECITALS


A.
Buyer and Seller entered into that certain Purchase and Sale Agreement dated
March 11, 2015, as amended by the First Amendment to Purchase and Sale Agreement
dated March 31, 2015, the Second Amendment to Purchase and Sale Agreement dated
May 18, 2015 (“Second Amendment”) and the Third Amendment to Purchase and Sale
Agreement dated June 18, 2015 (as amended, the “Agreement”) for the purchase and
sale of real property and improvements located in the counties of Bent, Otero,
and Prowers, State of Colorado, as more particularly described in the Agreement.

 
B.
Buyer and Seller desire to amend the Agreement on the terms and conditions set
forth below.

 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Buyer and Seller agree to amend the Agreement as
follows:
 
AGREEMENT


1.
Defined Terms.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Agreement.

 
2.
Certified Water Rights and Water Companies.

 
 
(a)
Section 4 of the Second Amendment is deleted in its entirety.

 
 
(b)
Section 1(e) of the Agreement is deleted in its entirety and replaced with:

 
(e) all right, title and interest of Seller in all water and water rights,
domestic and irrigation wells, well permits, tributary, non-tributary and not
non-tributary water, ditch and ditch rights and easement and conveyance rights
appurtenant to the Land (collectively, the “Water Rights”), including but not
limited to: (i) the following certificated water interests: (A) 18,448.44 shares
of stock in the Fort Lyon Canal Company (“FLCC”) evidenced by the certificates
set forth on Exhibit B (the “FLCC Shares”), (B) 45 shares of stock in the Lower
Arkansas Water Management Association (“LAWMA” evidenced by the certificate set
forth on Exhibit B (the “LAWMA Shares”); (C) 170 shares of stock in The Arbor
Lateral Company (“Arbor”) evidenced by the certificate set forth on Exhibit B,
(D) 568 shares of stock in The Consolidated Lateral Company (“Consolidated”)
evidenced by the certificates set forth on Exhibit B, (E) 691 shares of stock in
The Wheat Ridge Mutual Lateral Ditch Company (“Wheat Ridge”) evidenced by the
certificates set forth on Exhibit B; (ii) all water taps and rights to acquire
water taps associated with the Land; and (iii) the wells located on the subject
property and described in the well permits listed on Exhibit B; and
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c)
The fourth sentence of Section 1 of the Agreement is deleted in its entirety and
replaced with:

 
FLCC, LAWMA, Arbor, Consolidated, and Wheat Ridge shall each hereinafter be
referred to as a “Water Company,” collectively as the “Water Companies,” and
those Water Rights derived from shares in the Water Companies shall be referred
to as the “Certificated Water Rights.”
 
3.
Exhibit A, Legal Description. Exhibit A is replaced with Exhibit A attached
hereto, provided that Buyer and Seller will cooperate to correct to any errors
or inconsistencies in the legal description set forth on revised Exhibit A.

 
4.
Exhibit B, Water Rights.  Exhibit B is replaced with Exhibit B attached hereto.

 
5.
Exhibit D, Legal Description of Real Property Historically Irrigated with Dry-Up
Shares.  Exhibit D is replaced with Exhibit D attached hereto.

 
6.
Deed.  The form of deed that Seller will execute to convey the Property to Buyer
(excluding the Water Rights) is attached hereto as Exhibit C.  Buyer and Seller
agree that the Deed shall also constitute the Relinquishment.

 
7.
Termination of Leases.  On or before July 8, 2015, Seller shall send notice of
termination to all tenants under the Leases for any Leases that are terminable
by Seller pursuant to the terms of the Lease, terminating such Leases effective
as of December 31, 2015.

 
8.
Minerals.  Seller will retain 100% of the Minerals associated with the Land and
the Mineral Land (however, Buyer shall receive 100% of the Sand and Gravel
associated with the Land).

 
9.
Taxes; Assessments; Rents.  Section 8 of the Agreement is deleted in its
entirety and replaced with:

 
Real and personal property taxes, rents, water rates and utility charges will
not be prorated.  Seller shall be responsible for all taxes, water rates and
utility charges attributable to the 2015 calendar year and any prior
years.  Buyer shall be responsible for the taxes, water rates and utility
charges attributable to the 2016 calendar year and any subsequent years.  In
addition, Seller shall be responsible for all assessments levied by the Water
Companies that are attributable to the 2015 calendar year and any prior years,
and Buyer shall be responsible for all assessments levied by the Water Companies
that are attributable to the 2016 calendar year and any subsequent
years.  Seller shall receive all rents under the Leases for the 2015 calendar
year, and Buyer shall receive rents under the Leases for the 2016 calendar year
and any subsequent calendar years.  The obligations set forth in this Section
shall survive Closing.
 
10.
Earnest Money; Delivery and Release of Closing Documents.

 
 
(a)
Closing Documents.  Following the Effective Date of this Amendment, Seller shall
deliver to the Title Company (collectively, the “Farm Closing Documents”)
Seller-executed counterpart originals of all closing documents required to be
delivered by Seller pursuant to the Agreement in order to effectuate the
transfer of the Property to Buyer for the following farms: 56, 116, 141 (each as
identified on Exhibit A, hereinafter referred to as the “Deposit Release
Farms”).  The Farm Closing Documents shall be subject to Buyer’s approval in its
sole and absolute discretion.  The Property included in the Farm Closing
Documents shall not be subject to any liens or encumbrances.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)
Earnest Money Release.  Within two (2) business days of the date that (i) Seller
has delivered all of the Farm Closing Documents to Buyer and the Title Company
and (ii) Buyer has approved all of the Farm Closing Documents in writing, Title
Company shall release the remaining portion of the Deposit held by Title Company
to Seller.  If Buyer fails to respond to Seller’s request for approval of the
Farm Closing Documents for all of the Deposit Release Farms within three (3)
business days of the delivery of all of the Farm Closing Documents to Buyer,
Buyer shall be deemed to have approved the Farm Closing Documents.

 
 
(c)
Return of Earnest Money and Release of Farm Closing Documents. If this Agreement
is terminated and Buyer is entitled to the return of all or any portion of the
Deposit in accordance with the terms of the Agreement, Seller will immediately
deliver to Buyer any portion of the Deposit that is held by Seller and that is
to be returned to Buyer pursuant to the terms of the Agreement. Upon Buyer’s
written confirmation to Title Company and Seller that it has received all
portions of the Deposit that are to be returned to Buyer pursuant to the terms
of the Agreement, the Farm Closing Documents shall be returned to Seller.  If
Buyer has not received all portions of the Deposit that are to be returned to
Buyer within five (5) business days of the date that such amounts have become
due to Buyer, the Farm Closing Documents shall be released to Buyer and Buyer,
Seller and Title Company shall take all actions necessary to effectuate the
transfer of the Deposit Release Farms to Buyer, including recording any
documents that are required to be recorded to effectuate such transfer.

 
 
(d)
Notwithstanding the foregoing, in no event shall any portion of the Deposit or
the Farm Closing Documents held by Title Company be released to Seller or Buyer,
as applicable, until Buyer and Seller have executed joint-escrow instructions to
Title Company instructing Title Company to deliver the Deposit and the Farm
Closing Documents in accordance with the terms of this Amendment.  Buyer and
Seller agree to work in good faith to execute the joint-escrow instructions and
will not unreasonably withhold approval of or signatures to the same.

 
 
(e)
The rights and obligations set forth in this Section 10 of this Amendment shall
survive the termination of this Agreement.

 
11.
Purchase Price.

 
 
(a)
Section 2(a) and Section 2(b) of the Agreement (as modified by Section 5 of the
Second Amendment) are deleted.

 
 
(b)
The Purchase Price shall be $45,776,979.45.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
12.
Dry Up Shares.  Section 2(c) is deleted and replaced with:

 
“Dry-Up Shares” means any FLCC Shares that were not historically used to
irrigate the Land.  Buyer shall have the right to review all dry-up covenants
related to the Dry-Up Shares (the “Existing Dry-Up Covenants”).  Based on
Buyer’s review of the Existing Dry-Up Covenants, as of the date of this
Amendment, Buyer does not believe the Existing Dry-Up Covenants provide adequate
enforceability of the obligation to dry up the property on which the Dry-Up
Shares identified on Exhibit B-3 (the “Rejected Dry-Up Shares”) have been
used.  Seller and Buyer shall work together to resolve Buyer’s concerns
regarding the Rejected Dry-Up Shares to Buyer’s satisfaction on or before
Closing, which efforts may include, among other things, obtaining new dry-up
covenants.  If new dry-up covenants or other agreements or instruments are
obtained, such documents must be acceptable to and approved by Buyer in its
reasonable discretion and shall be obtained at Seller’s sole cost and expense.
 
If the parties are unable to resolve Buyer’s concerns with respect to the
Rejected Dry-Up Shares in a manner acceptable to Buyer in its reasonable
discretion on or before Closing for all or any portion of the Rejected Dry-Up
Shares, Closing shall proceed on all of the Property other than those Rejected
Dry-Up Shares remaining unresolved, and an amount equal to $3,250.00 multiplied
times the number of unresolved Rejected Dry-Up Shares shall be held back in
escrow at Closing (the “Holdback Amount”).  In addition, at or prior to Closing,
Seller shall deliver to the Title Company (collectively, the “Dry-Up Closing
Documents”) Seller-executed counterpart originals of all documents required to
transfer the Rejected Dry-Up Shares to Buyer.  During the 180 days following the
Closing, the parties shall continue to work together to resolve Buyer’s concerns
regarding the remaining Rejected Dry-Up Shares.  If Seller delivers new dry-up
covenants acceptable to Buyer or another satisfactory resolution is reached with
respect to any certificate set forth on Exhibit B-3 representing Rejected Dry-Up
Shares, Buyer and Seller shall proceed on the Closing of the resolved Dry-Up
Shares as soon as practicable in accordance with the terms of the Agreement and,
in connection therewith, (i) the Dry-Up Closing Documents with respect to such
Shares shall be delivered to Buyer and (ii)  the Holdback Amount with respect to
such Shares shall be delivered to Seller.  If Seller fails to deliver new dry-up
covenants acceptable to Buyer within 180 days of the Closing Date or the parties
are otherwise unable to resolve Buyer’s concerns regarding the Rejected Dry-Up
Shares to Buyer’s satisfaction, the remaining Holdback Amount shall be delivered
to Buyer, and the remaining Dry-Up Closing Documents shall be delivered to
Seller and Seller shall retain the remaining Rejected Dry-Up Shares; provided,
however, that if Seller objects to Buyer’s rejection of any Existing Dry-Up
Covenants or any other documentation or resolutions presented by Seller, Seller
may submit the dispute to binding arbitration in accordance with Section 13 of
this Amendment by delivery of a written notice to Seller on or before the date
that is 180 days after the Closing Date (the “Arbitration Notice”) setting forth
the issues to be arbitrated.
 
Promptly following the Effective Date of this Amendment, Buyer and Seller shall
work together in good faith to enter into a holdback and escrow agreement
governing the management of the escrow for the Holdback Amount and the Dry-Up
Closing Documents, which agreement shall be consistent with the terms of this
Amendment and mutually acceptable to both Buyer and Seller in their reasonable
discretion.   Buyer and Seller agree to work in good faith to agree upon and
execute the holdback agreement and will not unreasonably withhold approval of or
signatures to the same.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
13.
Arbitration.  Any dispute to be submitted to arbitration under Section 12 shall
be settled by binding arbitration before a single arbitrator in Denver,
Colorado, in accordance with the Commercial Rules of the American Arbitration
Association, except as otherwise provided herein or agreed to by the
parties.  The arbitrator shall have at least ten (10) years of experience with
water rights law in Colorado and may, but need not, be affiliated with the
American Arbitration Association.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  Buyer shall
respond to the Arbitration Notice within the five (5) days, after which the
parties shall proceed to select an arbitrator within twenty (20) days.  If the
parties are unable within twenty (20) days to agree on an arbitrator, each shall
appoint one arbitrator, who together shall appoint a third person who shall
serve as the arbitrator.  If a party fails to appoint an arbitrator within
twenty (20) days, an arbitrator shall be appointed for such party by the
American Arbitration Association upon the request of the other
party.  Arbitration shall be concluded and a decision entered within 90 days of
the completion of selection of the arbitrator.

 
The costs of arbitration proceedings hereunder shall be shared equally between
the parties; provided, however, that if each party selects an arbitrator (or has
one selected for it by the American Arbitration Association) who in turn must
agree upon the final arbitrator, each party shall bear the costs of its selected
arbitrator.  The arbitrator’s authority hereunder shall be limited to
determining whether or not the Existing Dry-Up Covenants and any other
documentation or resolutions presented by Seller with respect to the applicable
Rejected Dry-Up Shares are adequate to enforce the obligation to dry up the
property and sufficient to allow such Rejected Dry-Up Shares to be used
elsewhere and for different purposes consistent with a change of use
decree.  With respect to any Rejected Dry-Up Shares that the arbitrator
concludes the documentation and other evidence presented are adequate, the
Dry-Up Closing Documents applicable to those Shares shall be released to Buyer
and the Holdback Amount applicable to those Shares shall be released to
Seller.  With respect to any Rejected Dry-Up Shares that the arbitrator
concludes the documents and other evidence presented are not adequate, the
Dry-Up Closing Documents applicable to those Shares shall be released to Seller
and the Holdback Amount applicable to those Shares shall be released to Buyer.
 
14.
Additional Condition to Closing.  It shall be an additional condition to Buyer’s
obligation to close that on or before Closing, Seller shall provide evidence to
Buyer that the liens and encumbrances described on Exhibit E attached to this
Amendment that may affect portions of the Certificated Water Rights have been
released, with such evidence to be acceptable to Buyer in its sole and absolute
discretion.  If Seller fails to satisfy the foregoing condition on or before
Closing, Buyer shall have the right to terminate this Agreement, in which event
Buyer shall receive a return of the Deposit, including any amounts previously
disbursed to Seller, which Seller shall immediately deliver to Buyer.  The
obligations set forth in this Section 14 shall survive the termination of the
Agreement.

 
15.
Seller’s Warranties.  Section 10 of the Agreement is amended by adding a new
subsection (o) as follows:

 
To Seller’s knowledge, (i) the Arbor, Consolidated and Wheat Ridge are the only
lateral ditch companies associated with or required for the utilization of the
FLCC Shares that issue stock certificates to represent the rights in the lateral
ditch, and (ii) the certificates set forth on Exhibit B for those Water
Companies are the only certificates required from such Water Companies for
utilization of the FLCC Shares.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
16.
Default; Remedies; Liability.  Section 9(b) of the Agreement, as amended by the
Second Amendment, is deleted and replaced with:

 
If Seller fails to perform any of its material obligations under this Agreement
for any reason other than default by Buyer or the termination of this Agreement
as provided for herein, and Seller fails to cure the default by the date that is
five (5) business days after Buyer’s delivery of written notice of such default
to Seller, then Buyer may (a) enforce specific performance of this Agreement
against Seller, or (b) terminate this Agreement and receive the return of the
Deposit, including any amounts previously released to Seller, which Seller shall
immediately deliver to Buyer, and Seller shall reimburse Buyer for its
third-party out of pocket costs and expenses incurred in connection with this
Agreement, including reasonable attorney’s fees.
 
17.
Counterparts; Signatures.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of such counterparts
shall together constitute but one and the same instrument.  Executed copies
hereof may be delivered by facsimile or email of a PDF document, and, upon
receipt, shall be deemed originals and binding upon the parties
hereto.   Signature pages may be detached and reattached to physically form one
document.

 
18.
Successors and Assigns.  This Amendment shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, successors and permitted
assigns of the respective parties hereto.

 
19.
Applicable Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Colorado.

 
20.
Effectiveness.  Buyer and Seller agree that the notice of termination of the
Agreement dated July 2, 2015, delivered on behalf of Buyer to Seller is hereby
revoked, and shall be of no force and effect.  Except as modified by this
Amendment, the parties acknowledge and agree that the Agreement is in full force
and effect in accordance with its terms.

 
 
[Signatures Appear on Following Pages]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Buyer and Seller hereby execute this Amendment as of the
Effective Date.




BUYER:


ARKANSAS RIVER FARMS, LLC


By:       /s/ Aaron M. Patsch                                           
                                                      
Name: Aaron M. Patsch
Title: Authorized Representative
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SELLER:


PURE CYCLE CORPORATION,
a Colorado Corporation


By:  /s/ Mark W. Harding                                                
                                                                
        Mark W. Harding, President




PCY HOLDINGS, LLC,
a Colorado limited liability company


By: Pure Cycle Corporation, its sole member


By:  /s/ Mark W. Harding                                                  
                                                                
        Mark W. Harding, President










 
 

--------------------------------------------------------------------------------

 










Exhibit A
(Legal Description)




This exhibit consists of legal descriptions of the Registrant’s Arkansas River
Valley properties consisting of approximately 14,641 acres, more or less, in the
counties of Bent, Otero and Prowers, Colorado.




 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Exhibit B
List of Certificated Shares




FLCC Shares:


A.           FLCC Shares Historically Used on the Land:  See Exhibit B-1
attached.


B.           All Dry-Up Shares:  See Exhibit B-2 attached.


C.           Rejected Dry-Up Shares:  See Exhibit B-3 attached.


ARBOR Shares:


Certificate No. 182


CONSOLIDATED Shares:


Certificate Nos. 86 and 87


LAWMA Shares:


Certificate No. 737


WHEAT RIDGE Shares:


Certificate Nos. 408, 409, and 410


Well Permits:  See Exhibit B-4 attached.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


Exhibit B-1
Fort Lyon Canal Company Shares Historically Used on the Land




This exhibit consists of a list of FLCC certificate numbers representing
16,553.44 shares.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 




Exhibit B-2
All Dry-Up Shares




This exhibit consists of a list of FLCC certificate numbers representing 1,895
shares.


 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Exhibit B-3
Rejected Dry-Up Shares




This exhibit consists of a list of FLCC certificate numbers representing 1,026
shares.


 
 
 
 

--------------------------------------------------------------------------------

 
 

 


Exhibit B-4
Well Permits




This exhibit consists of a list of well permit numbers issued with respect to
the Registrant’s property by the Office of the State Engineer of Colorado.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




Exhibit C
(Form of Deed)
 
SPECIAL WARRANTY DEED
 
Recording requested by
and when recorded please return to:


Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Attention: Noelle Riccardella
____________________________________________________________________________


THIS SPECIAL WARRANTY DEED is made this ___ day of August, 2015, by PURE CYCLE
CORPORATION, INC., a Colorado corporation, with an address of 34501 E Quincy
Avenue, Bldg. 34, Box 10, Watkins, Colorado 80137 (“Grantor”), in favor
of  ARKANSAS RIVER FARMS, LLC, a Colorado limited liability company (“Grantee”),
with an address of 1530 16th Street, Suite 300  Denver, CO 80202.


WITNESSETH, that Grantor, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold and conveyed, and
by these presents does grant, bargain, sell, convey and confirm, unto Grantee,
its successors and assigns forever, all the real property, together with
improvements, located in the County of [Bent] [Prowers] [Otero], State of
Colorado, more particularly described in Exhibit A, attached hereto and
incorporated herein by this reference (the “Land”).
 
TOGETHER with all and singular hereditaments and appurtenances thereto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim and demand whatsoever of Grantor, either in law or
in equity, of, in and to the above bargained premises, with the hereditaments,
privileges, easements, rights of way and appurtenances, including all right,
title and interest of Grantor in all rock, limestone, granite, construction
aggregate, crushed stone, sand, gravel, caliche, clay, top soil, or other
similar material or substances appurtenant to the Land (collectively, the “Sand
and Gravel”), together with any and all surface use, access easements, and all
other rights in connection therewith (collectively and together with the Land,
the “Property”).
 
TO HAVE AND TO HOLD the Property with the appurtenances, unto Grantee, its
successors and assigns forever.  Grantor, for itself, and its successors and
assigns, does covenant, grant, bargain and agree to and with the Grantee, its
successors and assigns, that Grantor shall and will WARRANT AND FOREVER DEFEND
the Property in the quiet and peaceable possession of Grantee, its successors
and assigns, against all and every person or persons lawfully claiming the whole
or any part thereof BY, THROUGH OR UNDER Grantor, subject only to those matters
set forth on Exhibit B, attached hereto and incorporated herein by this
reference (the “Permitted Exceptions”).
 
RESERVING therefrom unto Grantor all of Grantor’s right title and interest in
all mineral rights associated with and/or appurtenant to the Land, including,
but not limited to, all right, title, interest, claim and demand in and to all
oil, gas, natural gas and hydrocarbons appurtenant to the Land (the “Minerals”),
but expressly excluding all Sand and Gravel, together with the right of ingress
and egress as reasonably necessary for the purpose of mining, drilling,
exploring, operating and developing said Land for the production of the
Minerals; provided, however that Grantor shall not (i) impair any current
existing or future existing structures, improvements or appurtenances located on
the Property, (ii) impair the lateral or sub-adjacent support of the Property or
(iii) unreasonably interfere with Grantee’s operations or use of the surface of
the Property.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Grantor has caused its name to be hereunto subscribed on the
day and year first above written.


GRANTOR:


PURE CYCLE CORPORATION,
a Colorado corporation


By: ___________________________
       Mark W. Harding, President






STATE OF
COLORADO                                                                             
)
   )      ss.
COUNTY OF
ARAPAHOE                                                                          
)
 
The foregoing instrument was acknowledged before me this  ________ day of
August, 2014, by Mark W. Harding as President of PURE CYCLE CORPORATION, a
Colorado corporation.
 
Witness my hand and official seal.
 
My commission expires:
___________________________                                                                
 
 


 
                                                 ___________________________
Notary Public
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Deed


Legal Description of the Property
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Exhibit B to Deed


Permitted Exceptions
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




Exhibit D
Legal Description of Real Property Historically
Irrigated with the Dry-Up Share


Legal descriptions for the following properties are attached:




Farm
Number
Farm
15
Farm
61
Farm
  62*
Farm
63
Farm
85
Farm
110
Farm
117
Farm
132



____________________
 
* Only the parcels of land which were previously part of Farm 62 and which are
not owned by Seller are subject to dry-up covenants.
 
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit E
(Certificated Water Rights Liens and Encumbrances)
 
Farm #
[DOT#]
Subject Document
2
 
[381/834]
 
 
Tommy L. Allard and Mary K. Allard/Public Trustee, for the benefit of United
States of America, acting through the Farmers Home Administration, United States
Department of Agriculture
 
Deed of Trust covering 2 tracts, subject being a part of Tract 1: the SE/4 of
Section 23, Township 22 South, Range 51 West of the 6th P.M., Bent County,
Colorado, together with 144 shares of the capital stock of the Fort Lyon Canal
Company.
 
2
 
[438/362]
Tommy L. Allard and Mary K. Allard/Public Trustee, for the benefit of United
States of America, acting through the Farmers Home Administration, United States
Department of Agriculture
 
Deed of Trust covering 2 tracts, subject being a part of Tract 1: the SE/4 of
Section 23, Township 22 South, Range 51 West of the 6th P.M., Bent County,
Colorado, together with 144 shares of the capital stock of the Fort Lyon Canal
Company.
 
 
 
[intentionally deleted]
 
9
 
[20140215]
PCY Holdings, LLC/The Public Trustee of Bent County, Colorado; for the benefit
of Harry E. Blackburn, Jr.
 
Deed of Trust covering all that part of the SW/4 of Section 24 lying South and
West of the Fort Lyon Canal, Township 22 South, Range 53 West of the 6th P.M.,
Bent County, Colorado, together with 140 shares of the Capital Stock of the Fort
Lyon Canal Company and all other water and water rights appurtenant to the real
property described above.
 
22
 
[20021005]
 
High Plains A & M, LLC/The Public Trustee of Bent County, Colorado, for the
benefit of William J. Elder and Audra Jean Elder
 
Deed of Trust covering the NE/4 SE/4; the fractional SE/4 NE/4; the fractional
NW/4 SE/4; the fractional NE/4 SW/4; and a tract described as the NE corner of
the Frank Beck Plot, all in Section 31, Township 22 South, Range 51 West of the
6th PM, Bent County, Colorado, together with 331.2 shares of The Fort Lyon Canal
Company and all other water and water rights appurtenant to the real property
described above.
 
Assigned by 20110125 & 20122201
 


 
 

--------------------------------------------------------------------------------

 
 
30
 
[20140496]
PCY Holdings, LLC/Hudson and Persyn, Ltd.
 
“Deed of Trust covering 1 tract: the NW/4, and SW/4 of Section 1, Township 22
South, Range 48 West, Bent County, CO. together with 232 shares of The Fort Lyon
Canal Company and all other water and water rights appurtenant to the real
property described on Exhibit A. including, but not limited to, tributary, not
non-tributary, and non-tributary water and water rights.
 
32
 
[20021380]
High Plains A&M, LLC/ The Public Trustee of the County of Bent, trustee, Charles
O. Jones and Ruby L. Jones, beneficiaries
 
DOT covering Multiple tracts: Subject tract being Lot 1, Section 6, Township 23
South, Range 52 West, Bent County, Colorado.
Maturity date: Not listed; together with 120 shares of The Fort Lyon Canal
Company and all other water and water rights appurtenant to subject tract
including tributary, not non-tributary, and non-tributary water and water
rights.
 
35
 
[20011137]
 
George E. Fazekas/State Bank of Wiley
 
Deed of trust covering 1 tract: part of the NE/4 of Section 36, Township 22
South, Range 52 West of the Sixth Principal Meridian.
 
35
 
[20020849]
 
High Plains A & M LLC/Public Trustee of the County of Bent; for the Benefit of
Irl A. Miller and Hazel A. Miller
 
Deed of trust covering 376 shares of The Fort Lyon Canal Company and all other
water and water rights appurtenant to the real property described on Exhibit A,
including, but not limited to, tributary, not not-tributary, and non-tributary
water and water rights under 1 tract: E/2 of Section 36, Township 22 South,
Range 52 West of the Sixth Principal Meridian.
 
39
 
[20010203]
Robert G. Reyher and Mary K. Reyher/Public Trustee, for the benefit of the
United States of America, acting through the Farm Service Agency, United States
Department of Agriculture
 
Deed of Trust covering Multiple tracts, including the following described lands:
W/2 of Section 12, Township 22 South, Range 49 West of the 6th P.M., Bent
County, Colorado, and together with 1,318 shares of the capital stock of The
Fort Lyon Canal Company; Well Permit Nos. 9010-RF, 9011-F, 9012-F, 9013-F,
6299-F, 9007-F, 9008-F and 9009-F; as well as irrigation equipment, pumps, and
motors.
 
 
[intentionally deleted]
 
56
 
[20021388]
136th and Colorado, LLC d/b/a High Plains 1031/The Public Trustee of Bent
County; for the benefit of Daniel G. DiRezza and Katrena L. DiRezza
 
Deed of Trust covering a tract of land lying in multiple sections, including the
E/2 of Section 23, and W/2 NW/4 of Sec. 24 Township 22 South, Range 53 West of
the 6th P.M., Bent County, Colorado, together with 372 shares of the Capital
Stock of the Fort Lyon Canal Company and all other water and water rights
appurtenant to the above described property.
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
67
 
[20030393]
H. Hunter White, III/The Public Trustee of Bent County, Colorado, for the
benefit of Joseph F. Hawkins, Jr.
 
Deed of Trust covering  the W/2 SW/4 of Section 20, Township 22 South, Range 51
West of the 6th PM, Bent County, Colorado, together with 144 shares of The Fort
Lyon Canal Company and all other water and water rights appurtenant to the real
property described above
 

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------